*85OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on March 25, 1959.
On May 15, 1987, the respondent entered a plea of guilty in the County Court, Suffolk County, to a charge of grand larceny in the third degree (Penal Law former § 155.30), a class E felony.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the respondent is disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law forthwith. The tender of the respondent’s resignation is academic.
Mollen, P. J., Mangano, Thompson, Bracken and Harwood, JJ., concur.